DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 & 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,716,934. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a method comprising selecting one or more candidate electrodes for possible deactivation, assessing a contribution of each said one or more candidate electrodes to speech perception by a recipient and generating a final electrode set for use in subsequent operations in which one or more of the candidate electrodes have been deactivated and excluded from use in said operations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2013/0304157).
Smith et al. discloses
21.  A method, comprising: selecting, from electrodes implanted in a recipient of an electrically-stimulating hearing prosthesis (e.g., elements 204/504), one or more candidate electrodes for possible deactivation; subjectively assessing, based on recipient-provided feedback, a contribution of each of the one or more candidate electrodes to speech perception by the recipient; and generating, based on the subjective assessment (e.g., via the disclosed means of developing data by an audiologist, leaving some electrodes idle, in order to determine ‘the figure-of-merit’ such as hearing percept); a final electrode set for use in subsequent- operations, wherein the final electrode set comprises a subset of the electrodes implanted in the recipient in which at least one of the one or more candidate electrodes have been deactivated and excluded from use in subsequent operations {e.g., [0037]-[0039], [0057]-[0066], [0074], [0082]-[0086] & (Figs 2B, 5A & 7)}.

22. The method of claim 21, wherein subjectively assessing a contribution of the one or more candidate electrodes to speech perception comprises: determining a plurality of test combinations of electrodes, wherein one or more of the test combinations includes at least one of the one or more candidate electrodes; iteratively delivering electrical stimulation to the recipient, wherein the electrical stimulation represents test speech and each iteration is delivered using one of the plurality of test combinations; in response to each iteration of electrical stimulation, receiving subjective feedback from the recipient that characterizes the utilized one of the plurality of test combinations; and identifying, based on subjective feedback, at least one preferred electrode combination {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

23. The method of claim 22, wherein generating a final electrode set includes: performing an objective evaluation of the at least one preferred electrode combination to determine whether any spectral components are not sufficiently presented by the at least one preferred electrode combination {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

24.  The method of claim 22, wherein receiving subjective feedback from the recipient that characterizes the utilized one of the plurality of test combinations comprises: receiving subjective feedback from the recipient that qualitatively rates two or more of the test combinations relative to one another {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.


25. The method of claim 21, wherein selecting the one or more candidate electrodes comprises: selecting the one or more candidate electrodes based on objective measurements obtained from the recipient (e.g., [0037]-[0039] & [0085]-[0086]).

26. The method of claim 25, wherein selecting the one or more candidate electrodes based on objective measurements, comprises: determining one or more monopolar stimulation thresholds for a plurality of the electrodes; determining one or more focused stimulation thresholds for the plurality of the electrodes; comparing, for each of the plurality of the electrodes, the one or more monopolar stimulation thresholds and the one or more focused stimulation thresholds determined for a corresponding one of the plurality of the electrodes to identify any disparities; and selecting the one or more candidate electrodes based on any disparities between the monopolar stimulation thresholds and the focused stimulation thresholds for a corresponding electrode  {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.


27. The method of claim 21, selecting the one or more candidate electrodes comprises: determining a dynamic range for each of a plurality of the electrodes, wherein the dynamic range comprises a difference between a behavioral threshold level and a behavioral comfort level for an electrode; and identifying, as the one or more candidate electrodes, electrodes having a dynamic range that is smaller than a predetermined threshold {e.g., via the disclosed means of determining a ‘figure of merit’ [0057]-[0066], [0074] & (Fig 7)}.

28. The method of claim 21, further comprising: assigning a grade to each of the one or more candidate electrodes, wherein the grade indicates a confidence that the electrode is likely delivering ineffective stimulation {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

29. The method of claim 21, wherein the electrodes are implanted in a recipient’s cochlea, and wherein the method further comprises: assessing, based on a computerized image of the recipient’s cochlea and the electrodes implanted therein, one or more of a health of nerve cells of the cochlea or a distance between the nerve cells and the electrodes; and identifying, as the one or more candidate electrodes, electrodes positioned in proximity to unhealthy areas of nerve cells or electrodes that are improperly positioned a distance away from the nerve cells {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

30. A method for selection of a set of active electrodes in an electrically-stimulating hearing prosthesis that includes a plurality of electrodes implanted in a recipient(e.g., via the disclosed electrode contacts 204/504), the method comprising: performing a pruning process to determine a subset of the plurality of electrodes for possible deactivation (e.g., via the disclosed means of developing data by an audiologist in order to determine ‘the figure-of-merit’ such as hearing percept); performing, based on recipient-provided feedback, a recipient-directed subjective evaluation of each electrode in the subset of the plurality of electrodes for possible deactivation (e.g., via the disclosed means of determining a selected associated-weights for that the subset, wherein the final electrode set comprises a subset of the electrodes implanted in the recipient {e.g., [0057]-[0066], [0074], [0082]-[0086] & (Figs 2B, 5A & 7)}; and determining, based on the subjective evaluation, the set of active electrodes for subsequent use in the electrically-stimulating hearing prosthesis (e.g., [0037]-[0039]), wherein at least one electrode in the subset of the plurality of electrodes for possible deactivation is deactivated and excluded from use in the set of electrode for subsequent used in the electrically-stimulating hearing prosthesis (e.g., via the disclosed method directed towards providing stimulation via the application of activated-current concurrently to two or more electrode contacts that are directed and controlled to provide focused, utilitarian stimulation via choosing particular subsets of electrodes that provide a desired stimulation at a desired tissue site so as to use a fewer than all electrode contacts in order to reduce the amount of energy used and amount of data/memory that is being transmitted from an external source to the implantable device, [0032]-[0034] & [0056]). 

31. The method of claim 30, wherein performing the pruning process comprises: obtaining a plurality of objective measurements via the plurality of electrodes; and determining the subset of the plurality of electrodes for possible deactivation based on the objective measurements (e.g., [0037]-[0039] & [0085]-[0086]).

32. The method of claim 31, wherein obtaining a plurality of objective measurements via the plurality of electrodes comprises: measuring one or more monopolar stimulation thresholds for each of the electrodes; and measuring one or more focused stimulation thresholds for each of the electrodes (e.g., [0036]-[0039] & [0084]-[0085]).

33. The method of claim 32, wherein determining the subset of the plurality of electrodes for possible deactivation based on the objective measurements comprises: comparing, for each of the plurality of electrodes, the one or more monopolar stimulation thresholds and the one or more focused stimulation thresholds measured for a corresponding one of the plurality of electrodes; and identifying, as part of the subset of the plurality of electrodes for possible deactivation, any electrodes having a disparity between the corresponding monopolar stimulation thresholds and the corresponding focused stimulation thresholds that is greater than a predetermined threshold {e.g., [0057]-[0066], [0074] & (Fig 7)}.

34. The method of claim 30, wherein performing the pruning process comprises: determining a dynamic range for each of a plurality of the electrodes, wherein the dynamic range comprises a difference between a behavioral threshold level and a behavioral comfort level for an electrode; and identifying, as part of the subset of the plurality of electrodes, electrodes having a dynamic range that is smaller than a predetermined threshold {e.g., via the disclosed means of determining a ‘figure of merit’ [0057]-[0066], [0074] & (Fig 7)}.

35. The method of claim 30, wherein performing a recipient-directed subjective evaluation of each electrode in the subset of the plurality of electrodes for possible deactivation comprises: determining a plurality of test combinations of electrodes, wherein one or more of the test combinations includes at least one electrode selected from the subset of the plurality of electrodes; iteratively delivering electrical stimulation to the recipient, wherein the electrical stimulation represents test speech and each iteration is delivered using one of the plurality of test combinations; in response to each iteration of electrical stimulation, receiving subjective feedback from the recipient that characterizes the utilized test combination; and identifying, based on subjective feedback, at least one preferred electrode combination {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

36. The method of claim 35, further comprising: performing an objective evaluation of the at least one preferred electrode combination to determine whether any spectral components are not sufficiently presented by the at least one preferred electrode combination {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

37. The method of claim 35, further comprising: receiving subjective feedback from the recipient that qualitatively rates two or more of the test combinations relative to one another {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

38.  One or more non-transitory computer readable storage media comprising instructions that, when executed by at least one processor, are operable to: select, from electrodes implanted in a recipient of an electrically-stimulating hearing prosthesis, one or more candidate electrodes for possible deactivation; subjectively assess, based on recipient-provided feedback, a contribution of each of the one or more candidate electrodes to speech perception by the recipient; and generate, based on the subjective assessment, a final electrode set for use in subsequent- operations, wherein the final electrode set comprises a subset of the electrodes implanted in the recipient in which at least one of the one or more candidate electrodes have been deactivated and excluded from use in subsequent operation {e.g., [0037]-[0039], [0057]-[0066], [0074], [0082]-[0086] & (Figs 2B, 5A & 7)}.

Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) as to why the arguments are not persuasive:
In regards to claim 38, the applicant states that the alleged non-statutory obviousness-type double patenting rejection is answered via a concurrently-filed terminal disclaimer. 
The examiner notes that there is no record or a filed terminal disclaimer, in which the previous non-statutory double patenting rejection is maintained. 
The applicant argues that the primary reference, Smith et al., fails to disclose, suggest and/or teach the claimed invention since the reference is silent in regards to the deactivation of any contacts and/or the exclusion of any contacts from use ins subsequent hearing operations.
The examiner disagrees and further points out that Smith et al. discloses a method directed towards providing stimulation via the application of activated-current concurrently to two or more electrode contacts that are directed and controlled to provide focused, utilitarian stimulation via choosing particular subsets of electrodes that provide a desired stimulation at a desired tissue site so as to use a fewer than all electrode contacts in order to reduce the amount of energy used and amount of data/memory that is being transmitted from an external source to the implantable device.  The examiner also notes that Smith et al. discloses that a user, such as an audiologist, operates a cochlear implant based on the method and measures the recipient-specific current spread between stimulated AND idle electrodes giving evidence that the electrodes that are NOT “chosen” to provide the disclosed desired stimulation are considered to be deactivated and/or not activated and/or “idle” and do not provide the focused, utilitarian stimulation ([0032]-[0034], [0037]-[0039] & [0056]).
Applicant’s arguments with respect to the statutory double patenting rejection of claim(s) 21-29 have been considered but are moot because the new ground of rejection does not rely on the statutory double patenting requirements.  However, in absence of a filed terminal disclaimer, the examiner states a new double patenting rejection of claims 21-29.  Please see the above application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792